Notwithstanding that both appellant's counsel and the Attorney General representing the State assert in their briefs filed here that appellant was convicted of the offense of arson in the second degree, it appears that he was convicted of the offense of arson in the first degree, and his punishment fixed at imprisonment in the penitentiary for an indeterminate term of from two years to two years and six months — the law permitting and prescribing sentence imposing an indeterminate term of imprisonment at the time of trial of this case. But see Act of the Legislature approved August 24, 1939. ("General and Local Laws of the Legislature of Alabama passed during the First Forty Seven Legislative Days of the Regular Session of 1939, and by the Special Session, beginning Thursday March 16, 1939," p. 438).
The specific charge against appellant was — embodied in the single count of the indictment upon which the case was tried, drawn in the form prescribed by the Code — that he "willfully set fire to, or burned or caused to be burned or aided or procured the burning of the dwelling house of Mary Dennis." Code 1928, § 3289. He was found guilty "as charged in the indictment."
We see not much that needs to be said. But few exceptions were reserved on the taking of testimony. These have each been examined; and in every instance they seem so patently without merit as to call for no discussion.
Admittedly the evidence made a case for the jury's decision. And while appellant's capable counsel argues very appealingly that the judgment of conviction should be reversed because the verdict of the jury was against the weight of the evidence, there is, of course, not the slightest basis in the law for our taking such action. There was no motion for a new trial.
The judgment is affirmed.
Affirmed.
SIMPSON, J., not sitting.